DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/28/2022 has been placed of record in the file.
Claims 1, 6, and 11 have been amended.
Claims 1-16 are pending.
The applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al. (U.S. Patent Application Publication Number 2019/0349290), hereinafter referred to as Pignataro, in view of Suzuki (U.S. Patent Application Publication Number 2004/0259529), further in view of Voit (U.S. Patent Application Publication Number 2020/0120025) as listed on the Notice of References Cited dated 10/12/2021.
Pignataro disclosed techniques for validating network traffic paths.  In an analogous art, Suzuki disclosed techniques for frame transmission source authentication.  Also in an analogous art, Voit disclosed techniques for verifying network traffic flows.  All of these systems are directed toward the validation of network path information for transmitted packets.
Regarding claim 1, Pignataro discloses a computer implemented method comprising: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining an inconsistency wherein the first node identity information does not correspond to the previous node identity information (paragraph 48, comparison of actual path information with expected path information), wherein the inconsistency is based on the previous node identity information not including the first instance of second node identity information (paragraph 40, actual path information does not match Path 1, 2, or 3, ie. R4 is missing); and in response to determining the inconsistency, performing a responsive action (paragraph 49, when information does not match, generating failure indication).
Pignataro does not explicitly state that the first and second node identity information is cryptographically secured.  However, adding security information to a packet header was well known in the art as evidenced by Suzuki.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pignataro by adding the ability for cryptographically secured first node identity information and cryptographically secured second node identity information as provided by Suzuki (see paragraph 44, receives frame that includes header generated by AHK_AB).  One of ordinary skill in the art would have recognized the benefit that confirming that a frame is transmitted from an authenticated terminal would improve the security of network transmissions (see Suzuki, paragraph 2).
The combination of Pignataro and Suzuki does not explicitly state a trusted signature comprising an IP address included in the cryptographically secured node identity information.  However, adding this type of node identity information to a packet header was well known in the art as evidenced by Voit.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pignataro and Suzuki by adding the ability for a trusted signature comprising an IP address included in the cryptographically secured node identity information as provided by Voit (see paragraph 29, digital signature based on network node identity, and paragraph 32, network node identity is IP address).  One of ordinary skill in the art would have recognized the benefit that obtaining data indicative of traversed network nodes would assist in performing packet flow verification (see Voit, paragraph 15).
Regarding claim 2, the combination of Pignataro, Suzuki, and Voit discloses wherein the responsive action is selected from the group consisting of: (i) rejecting the data packet; (ii) dropping the data packet; (iii) sending, to a source node, a request to re-transmit the data packet; (iv) filtering the data packet to remove at least some information therein; (v) modifying contents of the data packet; (vi) notifying a security-related entity of the inconsistency; (vii) sending the data packet to the security-related entity; (viii) storing the data packet in a quarantine storage location; (ix) adding a “warning message” to the data packet; (x) sending the data packet to a next node; and (xi) sending the data packet to the previous node (Pignataro, paragraph 49, generating failure indication).
Regarding claim 3, the combination of Pignataro, Suzuki, and Voit discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 39, expected path information); and a verification information dataset comprising an ordered list of verification attestations, respectively added by each node listed in the transmission path dataset (Pignataro, paragraph 39, actual path information); wherein: the ordered list of network nodes respectively corresponds to the ordered list of verification attestations (Pignataro, paragraph 48, comparison of actual path information with expected path information); and a verification attestation attests as to validity of a respectively corresponding network node listed in the transmission path dataset (Pignataro, paragraph 48, validation based on comparison).
Regarding claim 4, the combination of Pignataro, Suzuki, and Voit discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and results of a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 5, the combination of Pignataro, Suzuki, and Voit discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is not consistent with, and does not correspond to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information does not match).
Regarding claim 6, Pignataro discloses a computer-implemented method comprising: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining: (i) the first node identity information is consistent with the previous node identity information, (ii) the first instance of the second node identity information is consistent with the identity of the second node based on the previous node identity information including the first instance of second node identity information, and (iii) a path taken by the data packet is verified (paragraph 48, comparison of actual path information with expected path information, and paragraph 39, determines actual path matches Path 1, 2, or 3); and in response to determining (i), (ii) and (iii), performing a responsive action (paragraph 49, when information matches, validating the path).
Pignataro does not explicitly state that the first and second node identity information is cryptographically secured.  However, adding security information to a packet header was well known in the art as evidenced by Suzuki.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pignataro by adding the ability for cryptographically secured first node identity information and cryptographically secured second node identity information as provided by Suzuki (see paragraph 44, receives frame that includes header generated by AHK_AB).  One of ordinary skill in the art would have recognized the benefit that confirming that a frame is transmitted from an authenticated terminal would improve the security of network transmissions (see Suzuki, paragraph 2).
The combination of Pignataro and Suzuki does not explicitly state a trusted signature comprising an IP address included in the cryptographically secured node identity information.  However, adding this type of node identity information to a packet header was well known in the art as evidenced by Voit.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pignataro and Suzuki by adding the ability for a trusted signature comprising an IP address included in the cryptographically secured node identity information as provided by Voit (see paragraph 29, digital signature based on network node identity, and paragraph 32, network node identity is IP address).  One of ordinary skill in the art would have recognized the benefit that obtaining data indicative of traversed network nodes would assist in performing packet flow verification (see Voit, paragraph 15).
Regarding claim 7, the combination of Pignataro, Suzuki, and Voit discloses wherein the responsive action comprises: generating a cryptographically secured first node verification information indicating that the identity of the first node is verified (Suzuki, paragraph 44, generates new header after confirming that received header is valid using AHK_AB); generating a second instance of cryptographically secured second node identity information (Pignataro, paragraph 33, node R1 adds its node identifier to header, and Suzuki, paragraph 44, generates header using AHK_BC); generating a cryptographically secured third node identity information that identifies a third node to which the second node directs the data-packet (Suzuki, paragraph 44, generates header using AHK_BC); adding to the data packet the cryptographically secured first node verification information, the second instance of cryptographically secured second node identity information, and the cryptographically secured third node identity information (Suzuki, paragraph 44, new header); and sending the data packet to the third node (Pignataro, paragraph 34, packet forwarded to R2, and Suzuki, paragraph 44, transmits frame).
Regarding claim 8, the combination of Pignataro, Suzuki, and Voit discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 39, expected path information); and a verification information dataset comprising an ordered list of verification attestations, respectively added by each node listed in the transmission path dataset (Pignataro, paragraph 39, actual path information); wherein: the ordered list of network nodes respectively corresponds to the ordered list of verification attestations (Pignataro, paragraph 48, comparison of actual path information with expected path information); and a verification attestation attests as to validity of a respectively corresponding network node listed in the transmission path dataset (Pignataro, paragraph 48, validation based on comparison).
Regarding claim 9, the combination of Pignataro, Suzuki, and Voit discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 10, the combination of Pignataro, Suzuki, and Voit discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is consistent with, and corresponds, to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information matches).
Regarding claim 11, Pignataro discloses a computer program product comprising a computer readable storage medium having stored thereon program instructions programmed to perform: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining an inconsistency wherein the first node identity information does not correspond to the previous node identity information (paragraph 48, comparison of actual path information with expected path information), wherein the inconsistency is based on the previous node identity information not including the first instance of second node identity information (paragraph 40, actual path information does not match Path 1, 2, or 3, ie. R4 is missing); and in response to determining the inconsistency, performing a responsive action (paragraph 49, when information does not match, generating failure indication).
Pignataro does not explicitly state that the first and second node identity information is cryptographically secured.  However, adding security information to a packet header was well known in the art as evidenced by Suzuki.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pignataro by adding the ability for cryptographically secured first node identity information and cryptographically secured second node identity information as provided by Suzuki (see paragraph 44, receives frame that includes header generated by AHK_AB).  One of ordinary skill in the art would have recognized the benefit that confirming that a frame is transmitted from an authenticated terminal would improve the security of network transmissions (see Suzuki, paragraph 2).
The combination of Pignataro and Suzuki does not explicitly state a trusted signature comprising an IP address included in the cryptographically secured node identity information.  However, adding this type of node identity information to a packet header was well known in the art as evidenced by Voit.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pignataro and Suzuki by adding the ability for a trusted signature comprising an IP address included in the cryptographically secured node identity information as provided by Voit (see paragraph 29, digital signature based on network node identity, and paragraph 32, network node identity is IP address).  One of ordinary skill in the art would have recognized the benefit that obtaining data indicative of traversed network nodes would assist in performing packet flow verification (see Voit, paragraph 15).
Regarding claim 12, the combination of Pignataro, Suzuki, and Voit discloses wherein the responsive action is selected from the group consisting of: (i) rejecting the data packet; (ii) dropping the data packet; (iii) sending, to a source node, a request to re-transmit the data packet; (iv) filtering the data packet to remove at least some information therein; (v) modifying contents of the data packet; (vi) notifying a security-related entity of the inconsistency; (vii) sending the data packet to the security-related entity; (viii) storing the data packet in a quarantine storage location; (ix) adding a “warning message” to the data packet; (x) sending the data packet to a next node; and (xi) sending the data packet to the previous node (Pignataro, paragraph 49, generating failure indication).
Regarding claim 13, the combination of Pignataro, Suzuki, and Voit discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 39, expected path information); and a verification information dataset comprising an ordered list of verification attestations, respectively added by each node listed in the transmission path dataset (Pignataro, paragraph 39, actual path information); wherein: the ordered list of network nodes respectively corresponds to the ordered list of verification attestations (Pignataro, paragraph 48, comparison of actual path information with expected path information); and a verification attestation attests as to validity of a respectively corresponding network node listed in the transmission path dataset (Pignataro, paragraph 48, validation based on comparison).
Regarding claim 14, the combination of Pignataro, Suzuki, and Voit discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and results of a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 15, the combination of Pignataro, Suzuki, and Voit discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is not consistent with, and does not correspond to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information does not match).
Regarding claim 16, the combination of Pignataro, Suzuki, and Voit discloses wherein: the computer program product is a computer system; and the computer program product further comprises a processor set structured and/or connected in data communication with the storage medium so that the processor set executes computer instructions stored on the storage medium (Pignataro, paragraph 53, control processors).



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493